Citation Nr: 0836823	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-40 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an increased evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee 
with minimal degenerative changes.

2.	Entitlement to an increased evaluation in excess of 10 
percent for tendonitis of the right knee with early 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1981 to 
July 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Jurisdiction of this claim has been 
transferred to the RO in Detroit, Michigan.


FINDINGS OF FACT

1.	The veteran's patellofemoral pain syndrome of the left 
knee with minimal degenerative changes is manifested by 
symptoms of pain and minimal degenerative changes with 
noncompensable limitation of motion on flexion and 
extension.  There is no evidence of ankylosis, laxity; or 
impairment to the tibia or fibula.

2.	The veteran's tendonitis of the right knee with early 
degenerative changes is manifested by symptoms of pain and 
early degenerative joint disease with noncompensable 
limitation of motion on flexion and extension.  There is 
no evidence of ankylosis, laxity or impairment to the 
tibia or fibula.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee with minimal 
degenerative changes have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2007).

2.	The criteria for an evaluation in excess of 10 percent for 
tendonitis of the right knee with early degenerative 
changes have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that January and December 2005 and March 2006 notice letters 
fully satisfied these duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this regard, these notice 
letters requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran.  Finally, these 
letters advised the veteran what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the March 2006 VCAA notice letter.  Specifically, the 
March 2006 letter informed the veteran of the need to provide 
on his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the March 2006 letter provided 
the veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the March 2006 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
range of motion testing, in the October 2005 statement of the 
case.  

The Board also acknowledges the March 2006 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his December 2005 
Substantive Appeal (veteran stated "I have pain in my knees 
daily when I walk or sit with my knees bent for any extended 
period of time.")  Under these circumstances, the Board 
finds that any VCAA notice error with respect to this 
provision of first element notice is non-prejudicial to the 
veteran, and that the Board may proceed with its decision.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Post-service treatment records and reports from the Detroit 
VA Medical Center (VAMC) have been obtained.  The veteran has 
not identified any additional records that should be obtained 
prior to a Board decision.  He was afforded a VA examination 
to determine the severity of his bilateral knee disorder in 
February 2005.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently service-connected for patellofemoral 
pain syndrome of the left knee and tendonitis of the right 
knee, separately evaluated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  The 
veteran contends that both his right and left knee 
disabilities have increased in severity.  As such, he 
contends that he is entitled to a disability rating in excess 
of 10 percent for each service-connected knee disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

In the present case, both the veteran's right and left knee 
disabilities are currently rated under Diagnostic Code 5003 
for degenerative arthritis.  The veteran is not, however, 
separately rated under Diagnostic Codes 5260 or 5261 for 
limitation of motion of the knee.  Under such circumstances, 
the Board will therefore consider whether the veteran is 
entitled to a rating in excess of 10 percent for any 
limitation of motion of the right and left knee for the 
appropriate period.  With regards to this issue, the Board 
will consider whether the veteran is entitled to a higher 
rating under Diagnostic Code 5003 or Diagnostic Codes 5260 
and/or 5261.  The veteran's knee disabilities, as manifested 
by degenerative changes, may be assigned separate ratings 
under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

The veteran's claim for increase for his left knee disability 
in this case was received on November 23, 2004.  As such, the 
rating period for consideration on appeal stems from November 
23, 2003.  38 C.F.R. § 3.400 (o)(2) (2007).

I. Increased Evaluation Based on Limitation of Motion

The veteran's degenerative disorders of the left and right 
knee are currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  Under 
Diagnostic Code 5003, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint 
involved.  The normal range of knee motion is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate II (2007).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

Both the veteran's left and right knee degenerative disorders 
are currently separately evaluated as 10 percent disabling 
under Diagnostic Code 5003 because there is X-ray evidence of 
degenerative arthritis in each knee and objective evidence of 
limitation of motion.  As was previously discussed, in 
considering the veteran's limitation of motion of his knee 
disabilities, the Board must consider whether he is entitled 
to a higher disability rating under Diagnostic Code 5003 or 
Diagnostic Codes 5260 and/or 5261.  As noted above, the Board 
will also consider whether a higher rating is in order given 
consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent for either the left or 
right knee.  With regards to the left knee, a February 2005 
VA examination report indicates that the veteran's left knee 
had flexion limited to 115 degrees and full extension to 0 
degrees.  With regards to the veteran's right knee, the 
February 2005 VA examination report indicates the veteran's 
right knee had flexion limited to 120 degrees with full 
extension to 0 degrees.  Although the February 2005 VA 
examiner did not report any loss of motion due to pain, 
fatigue, weakness, lack of endurance, or incoordination in 
accordance with DeLuca, the Board observes that July 2005 VA 
treatment records note flexion of the both the left and right 
knee is limited to 100 degrees by pain.  He was not wearing a 
brace or using a cane at the time of the February 2005 VA 
examination.

The Board observes that neither the February 2005 VA 
examination nor VA treatment records reveal flexion limited 
to 60 degrees or extension limited to 5 degrees.  Thus, the 
Board finds that the veteran is not entitled to a separate 
compensable rating under the schedular criteria of Diagnostic 
Codes 5260 or 5261 for either the left or right knee.  The 
evidence of record does, however, demonstrate that the 
veteran does not have full flexion in either knee.  There is 
x-ray evidence of degenerative arthritis in both the right 
and left knees and subjective complaints of pain.  In light 
of the evidence above, the Board finds that the veteran is 
not entitled to an evaluation greater than 10 percent 
evaluation under Diagnostic Code 5003.

II. Additional Considerations

The Board observes that the veteran is in receipt of a 
separate 10 percent evaluation for instability of the right 
knee pursuant to Diagnostic Code 5257.  While the veteran 
initially expressed disagreement with the RO's denial of an 
increased evaluation for instability of the right knee, he 
did not file a Substantive Appeal with regards to this issue.  
As such, the Board will not address whether an increased 
evaluation is warranted for instability under Diagnostic Code 
5257.

The Board further observes that Diagnostic Codes 5258 and 
5259 do not apply to the veteran's current disabilities 
because there is no evidence of semilunar dislocated 
cartilage or removal of the semilunar cartilage.  In 
addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected bilateral knee disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).

The Board acknowledges the veteran's statements that his 
bilateral knee disability is worse than the assigned 10 
percent rating.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected bilateral degenerative disorder of the 
knees.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2007).  As a preponderance of the 
evidence is against the assignment of separate evaluations in 
excess of 10 percent for the veteran's left and right knee 
disabilities, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the left knee with minimal degenerative changes 
is denied.

An evaluation in excess of 10 percent for tendonitis of the 
right knee with early degenerative changes is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


